        Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 1 of 54




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT


OLIVER LUCK,                                        :      CASE NO. 3:20-cv-00516-VAB
                                                    :
                          Plaintiff,                :
                                                    :
v.                                                  :
                                                    :
VINCENT K. MCMAHON and ALPHA                        :
ENTERTAINMENT LLC,                                  :
                                                    :
                          Defendants.



                          DECLARATION OF VINCENT K. McMAHON

I, Vincent K. McMahon, hereby declare:

        1.         I am over the age of eighteen (18) years and believe in the obligations of an oath.

        2.         I have personal knowledge of the matters set forth herein and am competent to

testify thereto.

        3.         I was the principal owner of Alpha Entertainment LLC. (“Alpha”). I formed

Alpha as the vehicle to operate the XFL, a spring professional football league that I largely

conceived and financed.

        4.         On or about May 30, 2018, I hired Oliver Luck to be Commissioner and CEO of

the XFL. Luck’s contract made him the senior-most executive of the XFL, with oversight

responsibility of all football and business-related operations of the XFL. Under that contract,

Luck received a salary of $5 million per year and, if still employed each year on June 30, a bonus

of $2 million.
       Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 2 of 54




       5.      Luck’s contract provided that he could be terminated at any time, without or

without cause. Among other things, “cause” under Luck’s contract included “an intentional

failure to follow any applicable XFL policies or directives.”

       6.      One of the policies that I considered to be central to building the XFL brand was

hiring quality players and people who could be marketed. From the outset, I made clear that

players with bad reputations due to issues with drugs, sexual assaults, criminal arrests, and the

like would not be allowed to play in the XFL.

       7.      In fact, I announced this policy at my introductory press conference for the

relaunch of the XFL on January 25, 2018. Specifically, I stated, “In the XFL, the quality of the

human being is going to be as important as the quality of the player.”                          See

https://www.youtube.com/watch?v=1n-jgNhfASE (at 2:48). Later in the press conference, in

response to a question as to whether certain players would be allowed to play in the XFL, I

further stated: “Well, I think this, that one of the things, when I said the quality of the human

being is very important, and just as important as the quality of the player, what I mean by that is,

you want someone who does not have any criminality whatsoever associated with them. And, in

the XFL, even if you have a DUI, you will not play in the XFL, so that would probably eliminate

some of them, not all of them.”        See https://www.youtube.com/watch?v=1n-jgNhfASE (at

19:53). I also gave an interview to ESPN following the press conference, in which I stated,

“[w]e are evaluating a player based on many things, including the quality of human being they

are. If you have any sort of criminal record or commit a crime you aren’t playing in this league.”

See Exhibit A. These comments were widely reported in the media. See Exhibits B & C.




                                                -2-
          Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 3 of 54




          8.       As Commissioner and CEO of the XFL, Luck was acutely aware of this policy.

For example, in a media appearance to promote the launch of the XFL in December 2018, Luck

stated:

                   Well, Vince has made it pretty clear to me that he not only wants,
                   you know, good football players, but he wants good football
                   players that are good character guys, right. So I think we will
                   have, absolutely, you know, a bright line, and not take guys who
                   are involved in any sort of domestic violence issues. You know, I
                   think we’ll be very careful with other folks, you know. I’m not
                   prepared to say, you know, a misdemeanor will keep you out of the
                   XFL, or, you know, it has to be a felony — I’m not sure we’re at
                   that point yet. But Vince has made it clear that, you know, he
                   wants players that, you know, can be good role models, that have,
                   you know, good character, and don’t have, sort of a rap — you
                   know, a track record of bad behavior.

See            https://sports.mynorthwest.com/557410/commissioner-oliver-luck-tells-

seattle-what-to-expect-with-the-xfl/amp/ (at 8:56).


          9.       In another media appearance in January 2020, Luck similarly stated:

                   Vince has made it clear to me that he not only wants quality
                   football players — that’s obvious, right? — but he wants men of
                   good character. All of our players have gone through background
                   checks. . . . We’ve had a number of guys that didn’t qualify
                   because of their background or different things in their
                   background. We think we’ve got not just good quality players but
                   good quality men in our league. There are always a handful of
                   guys out there who may have an interest, but the interest isn’t
                   necessarily mutual.

See Exhibit D.

          10.      Despite being well aware of the XFL’s policy on not hiring players with bad

reputations due to questionable or problematic backgrounds, Luck’s failure to consistently follow

this policy was a recurring issue. I recall repeatedly telling Luck that this was a matter of his

reputation and the league’s reputation when this issue kept recurring.


                                                  -3-
       Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 4 of 54




       11.     I first recall this issue coming up with Luck in June 2019 in connection with

rumors regarding the potential signing of Johnny Manziel. After Luck failed to rule out Manziel

playing in the XFL in response to multiple media inquiries, I sent Luck a text message that stated

“How long R U going to play this game Oliver? U know there is NO CHANCE IN HELL for

Manziel to play for us. I will not change my mind. So what’s Ur plan??” See Exhibit E. Luck

responded “Vince — we have no intention of signing him, none whatsoever. We’re just milking

the story to stay in the news. I’m happy to categorically rule him out but both Jeffrey and I think

it is worthwhile to milk it until the showcases are finished (July 12). At that point we can say he

doesn’t fit into our plans.” See id.

       12.     Several months later, I learned after the fact that Luck signed Player A.1

       13.     On or about December 6, 2020, league officials apparently were notified that

Player A was banned from the campus on which his XFL team practiced because of a prior

sexual assault allegation.

       14.     On December 12, 2020, Luck sent me an email and text message seeking my

input regarding whether Player A could play in the XFL. See Exhibit F. Attached to Luck’s

email and text message was a memo prepared by the Vice President of Security for the XFL, ML

Henry, explaining the situation involving Player A in detail. See id. Less than fifteen minutes

later, I responded by text message and told Luck “Don’t let him play for us.” See id.

       15.     Despite my unequivocal response to Luck regarding Player A, Luck sent me

another text message on January 13, 2020 asking me to revisit the situation with Player A and

allow him to play in the XFL. See Exhibit G.

1
  I am referring to this player as Player A to preserve his privacy because, to my knowledge, the
allegation asserted against him has not previously been made public. Luck, however, is well
aware of Player A’s identity. Additionally, unredacted documents will be produced in discovery
that disclose Player A’s identity.

                                               -4-
       Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 5 of 54




       16.     On January 16, 2020, before I had responded to his January 13, 2020 text, Luck

yet again sent me a text message asking if I would approve Player A to play in the XFL. See

Exhibit H. In the January 16, 2020 text message, Luck also asked if I would approve Martavis

Bryant to play in the XFL. See id. Although Luck acknowledged that Bryant had “drug issues

while in the NFL,” I later learned that Luck concealed that Bryant had been suspended for

violation of the NFL’s substance abuse policy.

       17.     On or about January 18, 2020, I had a phone call with Luck in which I told him

that both Player A and Bryant could not play in the XFL. Following up on that call, on January

21, 2020, I sent Luck a text message that stated “What are Ur next steps re [Player A]? and of

course like U said we’re disinviting Martavis.” See Exhibit I. Luck responded that “We’ve

taken care of [Player A], he’s off the [XFL team] roster. Yes, Martavis is being disinvited, he

will not be on one of our teams.” See id.

       18.     At precisely the same time that Luck was seeking my approval for Player A and

Bryant to play in the XFL, Luck was ignoring the player conduct policy and deliberately

misleading me regarding his signing of Antonio Callaway.

       19.     As the start of the XFL season was getting closer, Luck was increasingly

concerned about the quality of wide receiver play in the league. On January 10, 2020, Luck sent

me a text message stating, “I’ve watched every team practice over the past couple of days, the

only disappointment to me was the number of dropped passes. QBs were throwing accurately,

but WRs and TEs were dropping too many balls.” See Exhibit J. I responded to Luck’s text

message stating, “We will look like shit if receivers can’t catch the ball. What can we do about

it?” See id. Luck then replied “Time will help all receivers . . . We also are looking at a couple

of ex-NFL receivers who may have an interest in the XFL.” See id. The next day, on January


                                                 -5-
       Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 6 of 54




11, 2020, Luck sent me a similar text message stating “some weakness with wide receiver groups

in [certain XFL team cities] (all due to having injured guys). We may need to supplement their

receivers. We have a couple of potential guys we can bring in.” See Exhibit K. At no time in

this dialogue did Luck mention that Antonio Callaway was one of the receivers he was thinking

of signing. Without knowing the “potential guys” to whom Luck was referring, I responded

“Then plz bring them in.” See id.

       20.    I later learned that, without seeking or receiving my approval, Luck signed

Callaway to play in the XFL. On January 13, 2020, Luck sent me a text message that said

“We’ve been able to bring in Tre McBride and Antonio Callaway, both talented WRs with 3-4

yrs of NFL experience.” See Exhibit G. On January 16, 2020, Luck sent me another text

message that said “Vince — we have upgraded our overall receiving corp with a couple of very

good players: Tre McBride (LA) and Antonio Callaway (TB). Both have significant pro

experience and are already with their respective teams.” See Exhibit H.

       21.    Despite telling me on two separate occasions that Callaway was signed to play in

the XFL, unbeknownst to me at the time, Luck deliberately misled me by concealing specific

information that was brought to Luck’s attention that clearly disqualified Callaway under the

XFL’s player conduct policy. To begin with, Callaway — like Bryant who I said could not play

in the XFL — had been suspended for violation of the NFL substance abuse policy.

Furthermore, public reports that were cited in the advanced media audit conducted on Callaway

noted that Callaway had been suspended from the football team at the University of Florida in

2015 related to an allegation of sexual assault — the same allegation for which I told Luck that

Player A could not play in the XFL. Additional public reports brought to Luck’s attention by

other XFL executives further noted that (i) Callaway was cited for possession of marijuana while


                                              -6-
       Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 7 of 54




driving with a suspended license; (ii) police found bullets and a gun part while searching

Callaway’s car; (iii) Callaway was suspended from the University of Florida football team for a

second time in 2017 for allegedly using stolen credit card information to fund bookstore

accounts; and (iv) Callaway was cited for misdemeanor marijuana possession and possession of

drug equipment during a traffic stop by police in 2017. Luck was made aware of all of the above

information by the time of his January 16, 2020 text message to me, but he concealed such

information from me and did not disclose any issues with Callaway.

       22.     On or about January 17, 2020, I was shown a media report on Callaway’s signing

that noted his history of off-the-field problems. This was the first that I learned of Callaway’s

problematic background. I then told Luck to terminate Callaway immediately.

       23.     On or about January 28, 2020, I was surprised to hear that Callaway was still in

the XFL. Upon learning that Luck apparently had not terminated Callaway as I had directed, I

sent Luck a text message asking him to call me. When I spoke to Luck, I reiterated my direction

to terminate Callaway immediately.

       24.     On January 29, 2020 at 6:37 pm, Luck sent me a text message that said “we are in

the process of removing Callaway from TB. Everything should be finalized by end of week.”

See Exhibit L. But this communication from Luck was, once more, deliberately deceptive. Luck

concealed in his text message the fact that he again had not immediately terminated Callaway, as

I had directed, and instead Callaway was allowed to practice that day during which he sustained

a serious knee injury. Because Callaway was injured in practice, Luck knew full well that he no

longer could be terminated without financial consequences. Therefore, his statement to me that

“we are in the process of removing Callaway from TB” sent six hours after Callaway was injured

in practice was knowingly and deliberately false.


                                              -7-
       Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 8 of 54




       25.    I was dissatisfied with Luck’s handling of the Callaway situation in several

respects. First, Luck had ignored the XFL’s player conduct policy by signing Callaway in the

first place and then deliberately deceived me by concealing Callaway’s problematic history.

Second, Luck ignored my explicit direction to immediately terminate Callaway, as a result of

which the XFL was forced to incur substantial costs that it otherwise would not have had to

incur. Third, Luck knowingly and deliberately deceived me — repeatedly — throughout the

Callaway situation, which made me question whether I could continue to trust Luck to be the

Commissioner and CEO of the XFL. At that time, I did not want the negative publicity which

would result had I terminated his contract at the same time our inaugural season was about to

begin. Instead, I decided to factor the Callaway situation into my overall assessment of Luck’s

job performance at the end of season knowing that I would still have several months to make a

decision on Luck’s future before the $2 million bonus would come due on June 30, 2020.

       26.    Unfortunately, the COVID pandemic forced the cancellation of the schedule

midway through the XFL’s season. As a result, the league’s major sources of revenue — ticket

sales and merchandise sales at games — were eliminated. Despite this sudden loss of revenue,

Alpha remained responsible to pay the continued costs of operation, including player and coach

salaries, stadium lease costs, and the substantial amounts still payable to Luck to guide the

league through the pandemic which was a threat to the very existence of the XFL.

       27.    I expected Luck to demonstrate leadership during this unprecedented crisis.

Luck, however, left town without ever advising me that he was doing so and never returned in

the ensuing weeks while the other XFL executives and I dealt with the pandemic and worked to

determine if there was a viable path forward for the league. Luck never called me after leaving




                                             -8-
       Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 9 of 54




town and I generally had the sense that he was disengaged from the ongoing activities of the

XFL.

       28.     Luck’s actions during the crisis caused by the COVID pandemic certainly did not

meet my expectations for a Commissioner and chief executive of a sports league charged with

devoting substantially all of his business time to the performance of his duties to the XFL at a

time of existential threat. These failures compounded my dissatisfaction with his performance in

connection with the Callaway situation for ignoring my policies and directives regarding the

signing of players with problematic backgrounds.

       29.     As a result, I made the decision to exercise Alpha’s unequivocal right to terminate

Luck’s contract and to do so prior to the date that an additional $2 million bonus payment would

otherwise have been due. I authorized Alpha’s and my counsel to send Luck a letter advising

him that the termination was for cause and, although not obligated to do so, provided him with

what was expressly noted to be a non-exhaustive list of the reasons constituting cause.

       30.     I have reviewed Luck’s Declaration in Support of Plaintiff’s Amended

Application for Prejudgment Remedy dated December 22, 2020. Among other things, Luck

asserted in his Declaration that “the signing of Callaway did not violate XFL policy or

McMahon’s directives.” See Luck Declaration ¶ 12. This assertion is categorically false for the

reasons described in detail above. Luck further asserted in his Declaration that XFL policy

which I approved “was to reject an athlete from the pool of players who could be drafted if: (a)

he had a felony conviction; (b) he had a conviction for dealing drugs; (c) he had multiple

convictions for misdemeanors that established a pattern or habit; or (d) a credible allegation of

sexual assault or domestic violence had been made against him.” Id. At no time did I ever

approve such a policy for the XFL.


                                               -9-
Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 10 of 54
      Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 11 of 54




                         EXHIBIT A




Declaration of Vincent K. McMahon
Vince McMahon -- Gimmick-free XFL to return in 2020
                                          Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 12 of 54
                   ESPN




        Menu


                                                                                                                                                                      LOG IN   SCORES




                   NFL             Home   Scores   Schedule          Standings   Stats                    Teams   Super Bowl LII   Power Rankings   More 




                                           Vince McMahon: XFL to return in 2020 without
                                           gimmicks

 play




                                   1:09 / 1:50
                                                   ©                 
                                                                N



                   Facebook
                                                      Twitter
                                                                                     Facebook Messenger
                                                                                                                                                      @      Email            £   comment




                                                                                                                                                         1:39 AM ET
                                                   Darren Rovell
                                                   ESPN Senior Writer




                                           WWE founder and chairman Vince McMahon announced Thursday he is giving a
                                           professional football league another go.


http://www.espn.com/nfl/story/_/id/22213241/vince-mcmahon-gimmick-free-xfl-return-2020[1/26/2018 11:13:47 AM]
Vince McMahon -- Gimmick-free XFL to return in 2020
                              Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 13 of 54

                                It will be called the XFL, the same name of the league McMahon and NBC tried for one
                                season in 2001, but it won't rely on flashy cheerleaders and antics as its predecessor did,
                                he said.


                                Features of Returning XFL

                                • 8 teams to start


                                • 40 man rosters

                                • 10-game season beginning in January


                                • Two-hour game-time goal


                                • Any player with a criminal record precluded from playing

                                • Players won't receive forum to take personal stance on social issues on playing field




                                McMahon said he is the sole funding source for the league, which is slated to begin in
                                January 2020. Its first season will have eight teams around the country playing a 10-
                                week schedule. The initial outlay of money is expected to be around $100 million, the
                                same amount of WWE stock McMahon sold last month and funneled into Alpha
                                Entertainment, the company he founded for the project.

                                "I wanted to do this since the day we stopped the other one," McMahon told ESPN in an
                                exclusive interview. "A chance to do it with no partners, strictly funded by me, which
                                would allow me to look in the mirror and say, 'You were the one who screwed this up,' or
                                'You made this thing a success.'"

                                McMahon told reporters on Thursday afternoon that he has had no initial talks with
                                media entities.

                                One mark of the new league, McMahon said, will be faster games. The ideal running time,
                                he said, would be two hours.

                                As for the timing of the announcement, two years before the league's debut, many might
                                point to McMahon's relationship with President Donald Trump, who this fall criticized
                                the NFL for allowing its players to kneel and sit during the national anthem. McMahon
                                said players in his league will not be given the forum to take a personal stance while on
                                the playing field. McMahon's wife, Linda, heads the Small Business Administration in
                                Trump's Cabinet.




http://www.espn.com/nfl/story/_/id/22213241/vince-mcmahon-gimmick-free-xfl-return-2020[1/26/2018 11:13:47 AM]
Vince McMahon -- Gimmick-free XFL to return in 2020
                              Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 14 of 54




                                The new logo of the XFL, which will return in 2020. Alpha Entertainment




                                "People don't want social and political issues coming into play when they are trying to be
                                entertained," McMahon said. "We want someone who wants to take a knee to do their
                                version of that on their personal time."

                                Despite his relationship with President Trump, McMahon told reporters he had "no idea
                                whether President Trump will support this."


                                McMahon said being the only owner of all of the teams will allow him to do whatever he
                                wants.

                                "I can say, 'Here are the rules, and as long as you are playing football in the stadium for
                                us, you follow these rules.'"

                                McMahon also said he would preclude any player with a criminal record.

                                "We are evaluating a player based on many things, including the quality of human being
                                they are," McMahon said. "If you have any sort of criminal record or commit a crime you
                                aren't playing in this league."


                                EDITOR'S PICKS

                                The XFL means jobs and second chances, but also a warning
                                Vince McMahon's re-upped league is good news for the 1,000-plus players who are cut from NFL
                                rosters every year. But it'll come with lots of caveats.




                                McMahon was asked by reporters specifically about Johnny Manziel, Colin Kaepernick
                                and Tim Tebow playing in the XFL.

                                Manziel, the former Texas A&M quarterback and Heisman Trophy winner, had had some


http://www.espn.com/nfl/story/_/id/22213241/vince-mcmahon-gimmick-free-xfl-return-2020[1/26/2018 11:13:47 AM]
Vince McMahon -- Gimmick-free XFL to return in 2020
                              Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 15 of 54
                                legal issues. Manziel was charged with a misdemeanor that carried a penalty of up to a
                                year in jail and a $4,000 fine after he was accused of hitting and threatening a former
                                girlfriend. But he reached a dismissal agreement that ultimately could clear him of the
                                charges.

                                "You want someone who does not have any criminality associated whatsoever with them.
                                Even if you have a DUI you will not play in the XFL," McMahon told reporters. "So that
                                will probably eliminate some of them. Not all of them. If Tim Tebow wants to play, he can
                                very well play."

                                Manziel tweeted at McMahon to express his interested in playing in the league.


                                       #XFL2020 @VinceMcMahon

                                       — Johnny Manziel (@JManziel2) January 25, 2018


                                One of the main problems with the ill-fated previous XFL was timing -- the first games
                                were played a year after the concept was announced. Adding an additional year,
                                McMahon said, will allow for a better product. Teams will be formed in 2019.

                                "It's extremely important that we have time to get together and get them practicing so we
                                can have a quality product," McMahon said.

                                One of the reasons McMahon thinks he will be able to succeed 19 years after the league
                                first failed is because, he said, television ratings no longer dictate success.

                                "To me the landscape has changed in so many different ways," McMahon said. "Just look
                                at technology and companies like Facebook and Amazon bidding for sports rights. Even if
                                ratings go down, there's no denying that live sports rights continue to be valuable and
                                continue to deliver."

                                One of the ways McMahon envisions enticing major media partners is to offer them
                                something the NFL hasn't: more creative feeds of the same game.

                                "I don't think people want to see the same thing when they're streaming as they see on
                                television," McMahon said. "That's boring. I think fans want it shot in a totally different
                                way, and I think there's an immersive opportunity that's more interactive to the game."

                                McMahon said seeing the NFL's troubles, which included a second consecutive year of a
                                decline in ratings, didn't have to do with the timing of his announcement.

                                "The start of this league has nothing to do with the NFL's troubles," McMahon said.
                                "What has happened there is their business, and I'm not going to knock those guys, but I
                                am going to learn from their mistakes as anyone would if they were tasked with
                                reimagining a new football league."

                                NFL spokesman Brian McCarthy told ESPN that the league will have no comment on
                                McMahon's upstart league.

                                Over the next couple of months, the XFL will announce the eight cities, expected to be



http://www.espn.com/nfl/story/_/id/22213241/vince-mcmahon-gimmick-free-xfl-return-2020[1/26/2018 11:13:47 AM]
Vince McMahon -- Gimmick-free XFL to return in 2020
                              Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 16 of 54
                                large and medium-sized markets, where the teams will play. Team names will follow.

                                "Every city is on our radar," McMahon told reporters.

                                Then will come selection of players for the 40-man rosters. Salaries will be determined,
                                but McMahon said players will make more money for winning.

                                "To me that's common sense," McMahon said. "Everyone in America lives when they
                                perform, they get a raise or bonus. That's capitalism."

                                Although the season is only 10 weeks, McMahon said the contract will be a 52-week job
                                so players can work themselves into the communities where they play.

                                It is not clear whether star players, should they garner national attention, will be able to
                                jump to the NFL.

                                "One thing we are not is a development league for the NFL," McMahon said.


                                The original XFL, a joint venture between Vince McMahon's WWE and NBC, debuted in 2001 and lasted only one season.
                                Ed Bailey/AP Photo




                                McMahon said he decided to go with the XFL name even though his new league won't
                                provide the same gimmicks that were both a hallmark and a black mark on the original
                                league.




                                "Quite frankly I looked at a number of things, but nothing resonated like the XFL. There's
                                only so many things that have 'FL' on the end of them and those are already taken. But
                                we aren't going to have much of what the XFL had, including the cheerleaders, who aren't
                                really part of the game anymore. The audience wants entertainment with football, and
                                that's what we are going to give them."

                                That means popular names such as Tebow, the 2007 Heisman Trophy winner, won't be
                                given priority just because they are marketable. Everyone will come in on an even playing
                                field, McMahon said.

                                "Maybe in a certain city having the old college quarterback would make sense, but only if
                                he's the best option," McMahon said. "It's the wrong thing to do just for marketing."

                                McMahon told reporters that, unlike the last XFL, he doesn't have any plans to be visible



http://www.espn.com/nfl/story/_/id/22213241/vince-mcmahon-gimmick-free-xfl-return-2020[1/26/2018 11:13:47 AM]
Vince McMahon -- Gimmick-free XFL to return in 2020
                              Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 17 of 54
                                during the league's games or with the league's content. Similarly, McMahon said that
                                there will be no crossover with the league and WWE talent.




                                      Facebook
                                                             Twitter
                                                                                    Facebook Messenger
                                                                                                                                 @       Email   £   comment




                                SPONSORED HEADLINES                                                                            Recommended by




                                Upgrade Your HR System and                Pj Mask Girls Sneakers -                       Rose Tufted Red 6' Round
                                Save: Here's How                          Toddler                                        Rug
                                Oracle HCM                                JCPenney                                       Pier 1 Imports




                                                                                                          Comments




           Facebook                                                                                                                                            £   comment




http://www.espn.com/nfl/story/_/id/22213241/vince-mcmahon-gimmick-free-xfl-return-2020[1/26/2018 11:13:47 AM]
      Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 18 of 54




                          EXHIBIT B




Declaration of Vincent K. McMahon
The new XFL is going to have several major and surprising differences from the first iteration, Business Insider - Business Insider Singapore
                           Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 19 of 54

      
                                                                                                                                                       




 The new XFL is going to have several major and
 surprising differences from the first iteration
 Scott Davis, Business Insider US              January 25, 2018




                                                                                                                                                Popu

                                                                                                                                                        Th
                                                                                                                                                        co
                                                                                                                                                        cry



                                                                                                                                                        Re
 Vince McMahon gave a rundown of the new XFL on Thursday. XFL/YouTube                                                                                   red
                                                                                                                                                        da
                                                                                                                                                        su
     Vince McMahon announced on Thursday that the XFL will return in 2020.
     The second iteration of the XFL will be much different than the first failed league, with                                                          CN
     McMahon saying the new version will be safer, non-political, and will not allow players with                                                       ha
     criminal backgrounds.
     The brash, unchained version of football that the XFL tried to deliver in 2001 seems to have
     changed.                                                                                                                                           Air
                                                                                                                                                        tha

 Vince McMahon on Thursday announced that he is reviving the XFL.                                                                                   


http://www.businessinsider.sg/xfl-new-rules-major-differences-2018-1/[1/26/2018 2:13:13 PM]
The new XFL is going to have several major and surprising differences from the first iteration, Business Insider - Business Insider Singapore
                           Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 20 of 54

                                                                                                                                                    Ra
 McMahon said in a press conference that the league will consist of                                                                                 ma
 eight teams, 40-man rosters, and 10 weeks of regular season play,                                                                                  it r
 leading to two semifinals and a championship game. He called it “fan-
 centric” and “football, reimagined.”

                                                                                                                                                Soc




                                                                                                                                                Khon
                                                                                                                                                Bangk
 Yet for fans hoping to see the return of the hard-hitting, sexually
 charged XFL that failed after one season in 2001, McMahon
 broadcasted a severely different image on Thursday.

 McMahon several times stressed that this XFL will be safer, saying the
 league will listen to medical experts.

 Additionally, McMahon said there will be “no criminality whatsoever”
 with regard to the players on the roster. He said if a player has a DUI,
                                                                                                                                                “The d
 for instance, they will not be allowed on a roster.                                                                                            and ul


 “The quality of the human being will be as important as the quality of                                                                            


 the player,” McMahon said.

 Furthermore, McMahon seemed to confirm that the league’s target
 audience is one that complained about the political nature of the NFL.
 McMahon said players will be expected to stand for the national
 anthem, which he called a time-honored tradition, and will not make
 political statements on the field.

 He also suggested cheerleaders wouldn’t be a part of the XFL, telling


http://www.businessinsider.sg/xfl-new-rules-major-differences-2018-1/[1/26/2018 2:13:13 PM]
The new XFL is going to have several major and surprising differences from the first iteration, Business Insider - Business Insider Singapore
                           Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 21 of 54
 ESPN’s Darren Rovell in an interview: “But we aren’t going to have
 much of what the XFL had, including the cheerleaders, who aren’t
 really part of the game anymore. The audience wants entertainment
 with football, and that’s what we are going to give them.”

 All of this may come as a surprise when viewed in contrast to the first
 iteration of the XFL. That league was known for its brashness, and in
 a sense, was football, unchained – violent, physical, and expressive.
 McMahon seemed to be pushing back against those qualities while
 discussing the new version.

 The XFL is expected to return in 2020, with the league slowly rolling
 out cities, teams, broadcasting rights, and more.

 McMahon, above all, stressed that this will be a fan-based experience
 and the XFL will deliver what fans want. In his eyes, apparently what
 fans has changed since 2001.


 TAGS

   Vince McMahon                 XFL



 More from Business Insider




 Tom Brady                    Vince                        Biotech       The NFL      Stone Cold
 keeps                        McMahon’s                    execs tell us world is     Steve Austin
 binders of…                  role in the…                 why 2018…     questioning… slammed…


 Around the Web



http://www.businessinsider.sg/xfl-new-rules-major-differences-2018-1/[1/26/2018 2:13:13 PM]
The new XFL is going to have several major and surprising differences from the first iteration, Business Insider - Business Insider Singapore
                           Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 22 of 54




 Miamisburg,                  10 Makeup                    You Should                   Miamisburg,                  “10X Better
 Ohio: This                   Routines All                 Never Shop                   Ohio: This                   Than Social
 Brilliant…                   Older…                       on…                          Brilliant…                   Security…
 EverQuote                    Variety Moms                 Honey                        EverQuote                    Banyan Hill
                                                                                                                     Publishing




 Don’t Give                   Two Savings See how this How this app The Unusual
 Up K-Cups                    Accounts    revolutionary made by 100 Link
 Because                      That Pay…   product…      linguists…  Between…
  f                           MyFinance                    leaffilterguards.com         Babbel                       memoryrepairprotocol.com
 Coffee Club


                                                                                                              Recommended by




                                                                                                Follow us on:
                                                                                                                              
                                                                 Also check out:




http://www.businessinsider.sg/xfl-new-rules-major-differences-2018-1/[1/26/2018 2:13:13 PM]
The new XFL is going to have several major and surprising differences from the first iteration, Business Insider - Business Insider Singapore
                           Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 23 of 54
                    * Copyright © 2017 Business Insider Inc. All rights reserved. Registration on or use of this site constitutes acceptance of our Terms of Service a

                                                                                                 SPH Digital | Business Insider


                                                                   International Editions: US   UK    DE   AUS    IN   MY   SG    PL   SE   NL   FR   IT   JP




http://www.businessinsider.sg/xfl-new-rules-major-differences-2018-1/[1/26/2018 2:13:13 PM]
      Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 24 of 54




                         EXHIBIT C




Declaration of Vincent K. McMahon
New XFL, new rules: 10 things to know about Vince McMahon's rebooted league - CBSSports.com
                               Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 25 of 54




   CBSSPORTS.COM            247SPORTS      MAXPREPS         SPORTSLINE        SHOP      PLAY GOLF       STUBHUB        WILLIAM HILL SPORTSBOOK                  


            
                      HOME       SCORES           SCHEDULE             STANDINGS                                                                          LOG IN


    2020 NFL Schedule : Team by Team          SportsLine: Team-By-Team Betting Guide




                    New XFL, new rules: 10 things to know about Vince
    McMahon's rebooted league

    The XFL is coming back, but it's a different league from the one that folded in the early 2000s
                  By Kevin Skiver
                  Jan 26, 2018 at 1:18 pm ET • 3 min read




    The XFL is coming back in 2020. While the name hasn't changed, Vince McMahon's reboot of his football league will
    be much different. McMahon hosted a Q&A on YouTube in order to explain the circumstances around the XFL's return,
    and although we don't know a lot of the specifics (broadcast distribution, cities, camera angles), we have learned quite
    a bit in a short period time.

    The picture McMahon is painting is a very different one from the league that aired in 2001. Here are 10 things that
    McMahon said about the XFL that hold some serious weight regarding the league's future.


    1. The games will be faster

    McMahon said that "sitting and watching a three, three and a half hour game is laborious sometimes" (a statement that
    was met with raised eyebrows from anyone that's ever watched "RAW"), and he promised that the XFL would not be
    so trying. It's unknown how he's going to cut games to two hours, but he did say that halftime may be eliminated, for
    starters.




              .@VinceMcMahon says the XFL may not have a half time so that it can be a much faster game. They want
              two hour games, that is there goal. It’s enough time to make it enjoyable without taking up too much time
              (insert #RAW is 3+ hours joke - @WZRebel)



https://www.cbssports.com/nfl/news/new-xfl-new-rules-10-things-to-know-about-vince-mcmahons-rebooted-league/[1/4/2021 4:20:38 PM]
New XFL, new rules: 10 things to know about Vince McMahon's rebooted league - CBSSports.com
                               Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 26 of 54
             — WrestleZone.com (@WRESTLEZONEcom) January 25, 2018




    2. No politics whatsoever

    There are two sides to this coin. "People don't want social and political issues coming into play when they are trying to
    be entertained," McMahon said. "We want someone who wants to take a knee to do their version of that on their
    personal time." On the flip side, McMahon added that he doesn't know "whether President Trump will support this."
    McMahon, of course, is friends with Trump.



     Ad
                               CB2

                               FRESH ENERGY




             Vince McMahon emphasizes that the XFL will have "nothing to do with politics" ... the fans "want good
             football"

             — Ryan Glasspiegel (@sportsrapport) January 25, 2018




    3. No criminal records allowed

    Part of the allure of the original XFL was the weird testosterone rush and the excessive violence of it, but that won't be
    perpetrated by violent people in XFL 2.0. McMahon said during his Q&A that "We are evaluating a player based on
    many things, including the quality of human being they are. If you have any sort of criminal record or commit a crime
    you aren't playing in this league."

    We'll see if that holds true if Johnny Manziel comes knocking, but for now it's a hardline stance.




             RULES OF NEW XFL


             - National Anthem plays for entire game



https://www.cbssports.com/nfl/news/new-xfl-new-rules-10-things-to-know-about-vince-mcmahons-rebooted-league/[1/4/2021 4:20:38 PM]
New XFL, new rules: 10 things to know about Vince McMahon's rebooted league - CBSSports.com
                               Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 27 of 54
             - Referees replaced by off-duty cops
             - The only penalty is Disrespecting the Troops
             - Every team is called the Heterosexual American Patriots

             — Jason O. Gilbert (@gilbertjasono) January 25, 2018




    4. The league has two years to prepare

    Part of the reason that McMahon says the first go-around for the XFL failed was that the league had only one year to
    get up and running. This way, they can treat the formation of the league with some more care. Teams will supposedly
    be formed in 2019, and games won't be played until 2020.


    5. All cities are on the league's radar

    Whether you live in New York or Mobile, Ala., the XFL has you on their list as of now. Obviously teams will go where
    the money is, but McMahon didn't rule out cities that have NFL teams, citing Pittsburgh as an example. McMahon
    never was scared of a little competition.


    6. Every team will be owned by the XFL

    Vince McMahon will, at least in name, have unilateral control over every team in the league. Since it's not a franchise
    model, the league will sport a uniform salary cap and punishment system, among other factors.


    7. The league will have a 40-man roster

    This is slightly fewer than the NFL's 53-man roster, but it's still a good number of players.




             Vince McMahon announces the return of the XFL in 2020:
             8 teams
             40 man rosters
             10 game season
             4 team semi-finals
             1 championship game
             (Players required to stand for National Anthem) pic.twitter.com/sp05FAamOC

             — Breaking911 (@Breaking911) January 25, 2018




https://www.cbssports.com/nfl/news/new-xfl-new-rules-10-things-to-know-about-vince-mcmahons-rebooted-league/[1/4/2021 4:20:38 PM]
New XFL, new rules: 10 things to know about Vince McMahon's rebooted league - CBSSports.com
                    Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 28 of 54
    8. There will be eight teams

    Again, the location is unknown as of now, but this tells us 320 players will be in the XFL come its start in January 2020.


    9. A 10-week regular season schedule and a four-team playoff

    All things told, it appears it will be a 12-week season. With only four teams in each "conference," it makes sense to
    only have two teams from each play in the postseason for a championship bout.


    10. McMahon won't be the face of the league

    McMahon may have been the face of the announcement, but he isn't going to be the one mugging for the camera
    when the league plays. That's certainly not McMahon's M.O., but it appears that he wants to manage things a bit more
    hands-off this time. You can already see a difference in comparing the ads for the league's first stint to the ad that was
    released for this one.




                Vince McMahon - XFL debut promo
                                                                       Copy link




      Watch on




    McMahon seems set on this being a "football league," and not the sideshow that the XFL was the first time around.
    Obviously people have become more disillusioned with the NFL for reasons that McMahon is trying to directly
    counteract. The character clauses, no politics rule and shortened games are all things that people have complained
    about in the NFL. However, if the XFL is going to work this time, it will need to be handled extremely deftly. Subtlety
    may not be McMahon's strong suit, but he was uncharacteristically understated for announcing an entirely new league.


https://www.cbssports.com/nfl/news/new-xfl-new-rules-10-things-to-know-about-vince-mcmahons-rebooted-league/[1/4/2021 4:20:38 PM]
      Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 29 of 54




                         EXHIBIT D




Declaration of Vincent K. McMahon
XFL's Luck talks San Diego expansion, unique rules and more about new league - The … Page 1 of 11
         Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 30 of 54




                                                                   ADVERTISEMENT




  SPORTS


 XFL’s Luck talks San Diego expansion, unique rules and more about new
 league




 XFL Commissioner Oliver Luck talks to reporters in February in Seattle. (ASSOCIATED PRESS)

 8-team XFL touts its QBs, fast pace, AAF lessons and deep pockets of Vince McMahon
 By TOM KRASOVIC

 JAN. 7, 2020 | 5:12 PM




https://www.sandiegouniontribune.com/sports/story/2020-01-07/nfl-xfl-oliver-luck-andre…       4/27/2020
XFL's Luck talks San Diego expansion, unique rules and more about new league - The … Page 2 of 11
         Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 31 of 54


 Less than a year after the San Diego Fleet went under when the Alliance of American Football folded, a new professional football league — the XFL —
 will launch a 10-game season Feb. 8.


 The net worth of XFL founder Vince McMahon, chairman and CEO of entertainment company World Wrestling Entertainment, is estimated by Forbes at
 $2.7 billion.


 XFL Commissioner Oliver Luck, a former Houston Oilers quarterback who was president of the NFL’s former developmental league in Europe, answered
 questions about the eight-team startup Tuesday in a telephone interview:


 Is San Diego an expansion candidate for the XFL?




 “When we chose our cities in December of 2018, obviously the other league, the Alliance, was around. As you could tell from the cities we selected, we
 did not select any (AAF) markets. For us, it was a question of die-hard fans and good markets, good stadiums.


 “I think San Diego is a great market; it’s proven itself over the years. Obviously, you lost your NFL team, but you’re not the only city that’s happened to.


 “We’re not focused on the expansion markets at this point. ... Who knows what could happen down the road, though.”


 Why will the XFL succeed this time around, after lasting only one year in 2001?


 “I think it’ll succeed for a couple of reasons, and we acknowledge the history of failed spring leagues.


 “Vince has a lot of, as we say, gas in the tank. Certainly you learn from the mistakes of 2001 and realize it’s going to take a number of years to build a
 strong foundation of getting this league going. The resources he’s committed to this league will help us, certainly compared to what some other leagues
 in the past have had.”


 You’ve mentioned the XFL’s media partners.


 “I think the power of our broadcaster partners — Fox and Disney, with ABC and ESPN — is really unmatched in the history of any startup league, certainly
 in the football world.”


 You’ve also mentioned football’s popularity.


 “We’re seeing right now what I think is peak football. The game is being played as well as it’s ever been played. I guess that’s validated by TV ratings I see
 and new standards being set all the time. There’s as big of an appetite for football as I’ve ever seen in this country, and I’m almost 60 years old.”


 What did you learn from the AAF’s 11-month tenure?


 “There’s no substitute for time in terms of planning, things like hiring coaches, getting players on board and drafting players, and getting training camp
 set up, and mini camps and all of these logistical things.


                                                                       ADVERTISEMENT


 “We benefited from having much more time than the Alliance had in terms of getting things set up, including workers compensation.


 “We learned the importance of quarterback play.”


 In the AAF, quarterbacks were paid the same as other players ($7,000 per game). What’s the XFL’s approach?


 “We are paying our quarterbacks more than the average player is earning. We really targeted quarterbacks, starting with guys like Landry Jones and Josh
 Johnson with multiple years of NFL experience, down to really promising young quarterbacks like Jordan Ta’amu, who last year was playing with Ole Miss.
 He’s a super-talented guy.”




https://www.sandiegouniontribune.com/sports/story/2020-01-07/nfl-xfl-oliver-luck-andre…                                                            4/27/2020
XFL's Luck talks San Diego expansion, unique rules and more about new league - The … Page 3 of 11
         Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 32 of 54


                                                                           ADVERTISEMENT


 (Luck mentioned former Chargers quarterback Cardale Jones, who signed with the XFL’s franchise in Washington D.C.)


 “He finally has a shot to show what kind of player he is. I’m probably as excited about seeing him as anybody in the league.”


 It’s a quarterback-driven league?


 “We learned the quality of quarterback play is really determinative, to a certain degree, of the quality of the league. Quarterbacks, as I like to say, are like
 Caesar and the Roman army — they’re first among equals.


                                                                           ADVERTISEMENT


 “So, we really spent a lot of time and effort to make sure we get the best quarterbacks we can.


 What’s the XFL’s relationship with the NFL?


 “There is no formal relationship. We are not a developmental league for the National Football League. Vince has made it clear to me that he wants to
 build a stand-alone sustainable league that has its own stars and own brand identity.


 “We have very positive informal relationships with the league office. I worked in the league for a number of years after I quit playing. Virtually all of our
 coaching with the XFL, we probably have great relationships with all of the 32 NFL clubs, particularly the personnel people.”


                                                                           ADVERTISEMENT


 (As with the AAF, players are bound to the league for the 10-game season, but Luck told the Tampa Bay Times this week the XFL rebuffed NFL
 attempts to sign XFL players during the NFL season.)


 “Once our season is over, if they do have an NFL shot, we encourage our players to take it.”


 What should XFL viewers expect to see?


 “You’ll see telecasts produced by Fox and ABC/ESPN with the same great production standards that they have for the professional league as well as their
 college conferences. You’ll hear the top-flight commentators.


                                                                           ADVERTISEMENT


 “What we’ve designed this game to be is an up-tempo, fast-paced game. We’ve got a 25-second play clock. We’ve got an official who does nothing but
 spot the ball so that we can play fast.


 “Our punt will be a little different. We’re not allowing our gunners, for example, to leave when the ball is snapped. They have to wait until the ball is
 kicked. We think that’ll decrease the number of fair catches; in other words, increase the number of punt returns. We think virtually every kickoff will
 result with a kickoff return. ... Fans have told us they miss the return, they like the return. It’s a fun, exciting play.”


 The scoring will be different, right?


 “We’ve got a different extra-point setup. Touchdown is worth six points, of course. But then, you can decide on a one-point (from the 2-yard line), two-
 point (from the 5) or a three-point conversion (from the 10). We think that will bring some additional strategy into the game.”


                                                                           ADVERTISEMENT


 What other rules are notable?




https://www.sandiegouniontribune.com/sports/story/2020-01-07/nfl-xfl-oliver-luck-andre…                                                              4/27/2020
XFL's Luck talks San Diego expansion, unique rules and more about new league - The … Page 4 of 11
         Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 33 of 54


 “From college football, we’ve got one foot in bounds to have a catch, not two feet in bounds.


 “We are using the college rule in terms of a lineman being downfield. He can be downfield up to three yards as opposed to the one-yard rule that the
 NFL has. We think that with the growth of the run/pass options, that’s the way the game is headed.


 “So, we’ve got a handful of innovations, but ultimately, I think, as we look at our game, as people watching our game, they’ll see very traditional, 11 on 11
 football, four downs, traditional passing, catching, running, blocking, tackling, kicking that we’re all accustomed to.


                                                                       ADVERTISEMENT


 “We like to say it’s familiar yet unique.”


 The AAF touted its sports-gaming application, which fell short of expectations. Will XFL games generate betting lines, and will the league
 release a sports-gaming app?


 “The oddsmakers will set the odds as they do for a bunch of different sports. We won’t be involved in that, obviously. We’ll run the league and do all the
 things that leagues do to make sure there’s integrity with the league.”


 Is former NFL receiver Antonio Brown a player who interests the XFL?


                                                                       ADVERTISEMENT


 “Vince has made it clear to me that he not only wants quality football players — that’s obvious, right? — but he wants men of good character. All of our
 players have gone through background checks. ... We’ve had a number of guys that didn’t quality because of their background or different things in their
 background. We think we’ve got not just good quality players but good quality men in our league. There always are a handful of guys out there that may
 have an interest, but the interest isn’t necessarily mutual.”


 Does the XFL have interest in signing college players who aren’t yet eligible for the NFL such as Clemson quarterback Trevor Lawrence?


 “From a legal perspective, obviously we’re not subject to the NFL’s eligibility requirement, which is three years out of high school. That’s baked into the
 collective bargaining agreement between the NFL and the players’ association. We’re not a party to that.


 “We are, theoretically, able to take a player out of high school or out of college. At this point, we have not done that. We have not recruited college kids.
 We think, quite honestly, the best 560 players — that’s what we have right now in our training camp in Houston — are guys who played college football,
 completed their eligibility and quite honestly, have spent a year or two or three, in some cases even longer, in the NFL. We think those players are simply
 better than an 18- or 19-year-old player who may have had one year in college ball.”


                                                                       ADVERTISEMENT


 You mentioned Kenny Robinson, a safety with the XFL team in St. Louis, as an interesting case study.


 “He played his freshman year at my alma mater, West Virginia; played his sophomore year, All-Big 12, good player.


 “This past season, just completed, he was not eligible to play, but he’s playing in our league. He’s effectively using this season as his (NFL) combine. He
 missed the college season. I know some of the scouting services had him ranked fairly high. In fact, one had him as a potential first-round pick. It’s sort of
 fascinating that he’s taking this opportunity instead of doing the combine drills.”


 Several NFL players who were with the AAF, including 49ers lineman Daniel Brunskill of the Fleet, have said Alliance games were invaluable to
 their development. That’s what you’re selling, too?


                                                                       ADVERTISEMENT




https://www.sandiegouniontribune.com/sports/story/2020-01-07/nfl-xfl-oliver-luck-andre…                                                           4/27/2020
XFL's Luck talks San Diego expansion, unique rules and more about new league - The … Page 5 of 11
         Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 34 of 54


 “I was involved years ago with NFL Europe, which was a developmental league. We had Kurt Warner and Jake Delhomme, James Harrison, Jon Kitna.
 Adam Vinatieri played over there and launched his Hall of Fame career.


 “Playing a season or two, even 10, 11, 12 games, there is no substitute for it. There really isn’t. Particularly for guys who may not have had a full college
 career. Then there’s a guy like Luis Perez, a San Diego native who’s up with the L.A. Wildcats (who will be playing at the Dignity Health Sports Park in
 Carson, where the Chargers played the last three seasons). A lot of guys from small schools may have gotten overlooked.”


 Can you provide an update on your son Andrew? Having retired from playing in August, how is he faring? Do you think there’s a chance he
 could return to the NFL to play again?


 “He’s doing fine. He and his wife had their first child six weeks ago. He’s a first-time dad. My wife and I are first-time grandparents so that’s fun. He’s
 enjoying life, he’s very happy. I would hesitate to say anything because it would just be just pure speculation, on what he may do in the future. But I can
 tell you, right now he’s a happy camper.”




  SPORTS      LATEST




                                                            Sign up for U-T Sports daily newsletter
                  The latest Padres, Chargers and Aztecs headlines along with the other top San Diego sports stories every morning.


  Enter Email Address


                                                                                  SIGN ME UP

 You may occasionally receive promotional content from the San Diego Union-Tribune.




              Tom Krasovic

    Twitter       Email        Facebook



                                                                                 Show Comments


                           SUPPORT OUR JOURNALISM                 SEND INVESTIGATIVE TIPS        REPORT A PROBLEM WITH THIS STORY



 MORE FROM THIS AUTHOR

                                  SPORTS
                                  Investor plans ‘Mightier 1090' after leasing signal of former sports radio station
                                  April 26, 2020




                                  CHARGERS/RAMS
                                  Column: NFL Draft, winners and losers from Belichick’s dog to Burrow to Packers
                                  April 25, 2020




https://www.sandiegouniontribune.com/sports/story/2020-01-07/nfl-xfl-oliver-luck-andre…                                                             4/27/2020
      Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 35 of 54




                          EXHIBIT E




Declaration of Vincent K. McMahon
       Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 36 of 54




                                             Monday, June 17, 2019
                                                                     Vince McMahon (+1 (203 ) 536 -2304 )

                                                                     http:// profootballtalk .nbcsports .com /20
                                                       2:01:01 PM    19/06/17/xfls-interest -in-johnny-manziel
                                                                     -remains -to-be-seen/


                                                                     How long R U going to play this game
                                                                     Oliver? U know there is NO CHANCE
                                                       2:01:01 PM    IN HELL for Manziel to play for us . I will
                                                                     NOT change my mind . So what ’s Ur
                                                                     plan ??

Oliver Luck (+1 (304 ) 288 -2423 )

Vince -we have no intention of signing
him, none whatsoever. We’re just
milking the story to stay in the news .
I’m happy to categorically rule him out
but both Jeffrey and I think it is           2:07:36 PM
worthwhile to milk it until the
showcases are finished (July 12). At
that point we can say he doesn ’t fit into
our plans .
      Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 37 of 54




                          EXHIBIT F




Declaration of Vincent K. McMahon
Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 38 of 54
       Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 39 of 54




                                            Thursday, December 12, 2019
Oliver Luck (+1 (304 ) 288 -2423 )


        2:14:32 PM



Vince -I would like to ask for your input
regarding                  , a player for
the            . Please see the
attached memo from ML Henry , VP of
Security , explaining the situation in
detail.

A couple things to keep in mind . One,
there is a possibility , albeit small , that
the original “Denial Order” document
with its Statement of Facts could
become public even though it is
protected by FIRPA , the student
privacy act . Secondly ,            did
pass his background check . And third ,
according to the         police the
woman involved in 2017 was also in a
                                                2:14:32 PM
relationship with
                                     .
                                           2:14:32 PM
       Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 40 of 54

The question before us is whether we
allow him to return to the team now
that       has rescinded the “Denial
Order” giving          unfettered access
to the campus (where the
are training).

Given where we are in the preparation
phase, I would appreciate your
guidance as soon as possible . I’m in
    today and would be happy to jump
on a call .      was sent home this
weekend and remains there until
notice . Thank you . Oliver

                                                                 Vince McMahon (+1 (203 ) 536 -2304 )

                                                    2:28:53 PM   Don’t let him play for us
      Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 41 of 54




                         EXHIBIT G




Declaration of Vincent K. McMahon
      Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 42 of 54




                                           Monday, January 13, 2020
Oliver Luck (+1 (304 ) 288 -2423 )

We’ve been able to bring in Tre
McBride and Antonio Callaway , both
talented WR ‘s with 3-4 years of NFL
experience . Tre is with LA , Callaway
was claimed by DC . These two will
help, no question , but we could still
use a couple more experienced guys
and       is particularly thin at the
position . Given that, I would like to
re-visit the situation with
         , the               player that
drafted. He’s probably their most
                                             1:42:12 PM
talented WR but we have kept him out
when we learned he had been „banned“
from campus . The university has
rescinded that ban and he is now
allowed to participate in any and all
activities without restriction . Can we
reconsider                     ? By the
way, the        team trained on campus
during mini -camps in December but
beginning on Jan 24 they’ll be training
off-campus for the remainder of the
year.
      Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 43 of 54




                         EXHIBIT H




Declaration of Vincent K. McMahon
       Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 44 of 54




                                           Thursday, January 16, 2020




Vince -we have upgraded our overall
receiving corp with a couple of very
good players : Tre McBride (LA) and
Antonio Callaway (TB). Both have
significant pro experience and are
already with their respective teams .
We also have the opportunity to sign
another quality receiver in Martavis
Bryant , former 4th round pick of the
Steelers . He also played with the
Raiders. He’s incredibly dynamic .
He’s going through his background
                                              3:39:44 PM
check now and we already did an
advanced social media check . The
only knock on him at this point is drug
issues while in the NFL . We did give
him a drug test earlier this week and
he is clean . Martavis would be an
asset to us as would                   ,
the receiver with the issue while a
       Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 45 of 54
student at       . If you approve I would
like to get Martavis and        in the
XFL. They would help us score points ,
no question about it . Thank you .
      Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 46 of 54




                           EXHIBIT I




Declaration of Vincent K. McMahon
       Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 47 of 54




                                               Tuesday, January 21, 2020
                                                                           Vince McMahon (+1 (203 ) 536 -2304 )

                                                                           What are Ur next steps re            ? and
                                                           9:37:01 AM      of course like U said we ’re disinviting
                                                                           Martavis

Oliver Luck (+1 (304 ) 288 -2423 )

We’ve taken care of           , he‘s off the
    roster . Yes , Martavis is being
disinvited, he will not be on one of our
teams .
                                                 10:13:15 AM
Scrimmages went well yesterday , good
timing (2:53 games , 170 plays per ).
ESPN was pleased . Getting ready for
Fox today .
      Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 48 of 54




                          EXHIBIT J




Declaration of Vincent K. McMahon
       Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 49 of 54




                                            Friday, January 10, 2020
Oliver Luck (+1 (304 ) 288 -2423 )

I’ve watched every team practice over
the past couple days , the only
disappointment to me was the number
of dropped passes . QB‘s were
throwing accurately , but WR ‘s and
TE‘s were dropping too many balls .
We have our first wave of joint
                                             9:43:32 PM
practices tomorrow so we ’ll begin to
get a sense of comparative strengths
and weaknesses . Enthusiasm has
been great. No serious injuries to
speak of outside of Landry ‘s knee .
And Landry ‘s „replacement “ Eric
Dungey has looked great .

                                                                       Vince McMahon (+1 (203 ) 536 -2304 )

                                                                       We will look like shit if receivers can ’t
                                                      10:11:05 PM      catch the ball . What can we do about it
                                                                        ??

Oliver Luck (+1 (304 ) 288 -2423 )

Time will help -all receivers have to get
used to new QB ‘s, release point of the
throw, pump fakes , etc . . . We also
are looking at a couple of ex -NFL
                                             10:40:37 PM
receivers who may have an interest in
the XFL. We’ll track the performance
of all receivers tomorrow during the
joint practices .
      Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 50 of 54




                         EXHIBIT K




Declaration of Vincent K. McMahon
Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 51 of 54




                       Saturday , January 11, 2020
       Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 52 of 54
Oliver Luck (+1 (304 ) 288 -2423 )

After watching film and being there live ,
our assessment is solid play in the
scrimmages today , no major injuries .
QB play was good , some weakness
with wide receiver groups in                 6:28:06 PM
        (all due to having injured guys ).
 We may need to supplement their
receivers. We have a couple potential
guys we can bring in .

                                                                   Vince McMahon (+1 (203 ) 536 -2304 )

                                                                   Then plz bring them in . THX for the
                                                      6:35:15 PM
                                                                   update
      Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 53 of 54




                          EXHIBIT L




Declaration of Vincent K. McMahon
      Case 3:20-cv-00516-VAB Document 128-1 Filed 01/07/21 Page 54 of 54




                                         Wednesday , January 29, 2020
Oliver Luck (+1 (304 ) 288 -2423 )

Two updates: 1) We are in the
process of removing Callaway from TB .
 Everything should be finalized by end
of week. 2) Do you want players to be
                                             6:37:27 PM
able to remain in the locker room
during anthem ? Or do we mandate
that all players stand on sideline ? I
assume the latter is your preference .
